                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JOHN HOWELL, ET AL.                                                   CIVIL ACTION

VERSUS                                                                   No. 18-14332

LAKE VILLAS NO.2 HOMEOWNERS                                               SECTION I
ASSOCIATION, ET AL.

                               ORDER & REASONS

      Before the Court is plaintiffs John Howell and Elise LaMartina’s ex parte

motion 1 for a temporary restraining order and a preliminary injunction. For the

following reasons, the motion is denied.

                                           I.

      The facts of this case are familiar to this Court. As the Court previously

explained in a separate case based on the same underlying facts, “[t]he background

of this litigation is somewhat confusing.” 2 The plaintiffs move for both a temporary

restraining order and a preliminary injunction enjoining the defendants from: using

an order issued by the 22nd Judicial District Court for St. Tammany Parish in

connection with any judicial proceeding; liquidating, “or otherwise disposing of,” the

promissory note that is the subject of the foregoing order; foreclosing on or auctioning

real property allegedly securing the promissory note; and obtaining or executing an

order directing any person or entity from seizing or selling such real property. 3 The

crux of the plaintiffs’ argument is that the state court order should be declared void



1 R. Doc. No. 10.
2 Howell v. Adler, No. 16-14141, 2017 WL 1064974, at *1 (E.D. La. Mar. 21, 2017).
3 R. Doc. No. 10, at 1.
and should, therefore, not be permitted to serve as the basis for foreclosure on the

real property associated with the promissory note.

      On this date, January 3, 2019, Court personnel spoke with Elise LaMartina,

who informed the Court that she was going to provide copies of the motion to the

pertinent defendants. 4 However, the Court has not been apprised of any such actual

notice. Thus, the Court will analyze the request for a temporary restraining order

pursuant to Rule 65(b)(1) of the Federal Rules of Civil Procedure.

                                         II.

      Pursuant to Rule 65(b)(1),

      [t]he court may issue a temporary restraining order without written or
      oral notice to the adverse party or its attorney only if:

         (A) specific facts in an affidavit or a verified complaint clearly show
             that immediate and irreparable injury, loss, or damage will result
             to the movant before the adverse party can be heard in opposition;
             and
         (B) the movant’s attorney certifies in writing any efforts made to give
             notice and the reasons why it should not be required.

      As an initial matter, although the plaintiffs explain the efforts they made to

provide the defendants with notice, they do not explain why notice should not be

required. Furthermore, neither plaintiff submitted an affidavit, nor have the

plaintiffs submitted a verified complaint. The plaintiffs’ noncompliance with Rule 65,




4 LaMartina did state, however, that a copy had been given to defendant Donald
Grodsky. The motion also states that the plaintiffs served the defendants’ counsel
with copies of the motion through the Court’s electronic notification system. R. Doc.
No. 10, at 3. However, the Court’s system only provides filing notices to attorneys
listed in the record, of which there currently are none because the defendants have
not yet been served.

                                          2
alone, is sufficient for the Court to deny the motion. See Garza v. M&T Bank Corp.,

No. 14-1137, 2014 WL 12591887, at *1 (N.D. Tex. Apr. 1, 2014) (“[T]emporary

restraining orders are appropriate only when the movant has shown entitlement to a

preliminary injunction by meeting the requirements of [Rule 65(b)(1)].”).

      Moreover, the plaintiffs have failed to prove their entitlement to the relief

sought. Both a temporary restraining order and a preliminary injunction are

extraordinary remedies that may only be granted if the movant demonstrates: (1) a

substantial likelihood of success on the merits; (2) a substantial threat that failure to

grant the requested relief will result in irreparable harm; (3) that the threatened

injury outweighs any damage that the order may cause the opposing party; and (4)

that the order will not disserve the public interest. Lakedreams v. Taylor, 932 F.2d

1103, 1107 (5th Cir. 1991); see also Palmer v. Fox Broadcasting Corp., No. 02-108,

2002 WL 31027440, at *1 (E.D. La. Jan. 15, 2002) (Vance, J.). The movant “must

satisfy a cumulative burden of proving each of the four elements enumerated before

a temporary restraining order or preliminary injunction can be granted.” Clark v.

Prichard, 812 F.2d 991, 993 (5th Cir. 1987); see also Holland Am. Ins. Co. v.

Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985) (“Injunctive relief is an

extraordinary and drastic remedy, not to be granted routinely, but only when the

movant, by a clear showing, carries the burden of persuasion.”).

      The plaintiffs have failed to meet their burden. They argue that, without the

injunctive relief, the defendants will foreclose on or “otherwise alienate” the relevant




                                           3
real property and that the purpose of this lawsuit will be frustrated. 5 However,

accepting all of the plaintiffs’ allegations as true, even if the Court were to find the

existence of a substantial threat of irreparable harm, the plaintiffs have failed to

address the first and fourth elements entirely. 6 They have not even attempted to

argue that they are substantially likely to prevail on their claims or that the public

interest is not disserved by granting their motion, nor have they provided evidence to

prove the same. PCI Transp., Inc. v. Fort Worth & Western Ry. Co., 418 F.3d 535, 546

(5th Cir. 2005) (“The plaintiff has the burden of introducing sufficient evidence to

justify the grant of a preliminary injunction.”). As a result, the plaintiffs have not

established the prerequisites for injunctive relief.




5R. Doc. No. 10, at 2.
6 Rule 65(a)(1) provides that “[n]o preliminary injunction shall be issued without
notice to the adverse party.” Fed. R. Civ. P. 65(a)(1). The Fifth Circuit has interpreted
this requirement “to mean that ‘where factual disputes are presented, the parties
must be given a fair opportunity and a meaningful hearing to present their differing
versions of those facts before a preliminary injunction may be granted.’” PCI Transp.,
Inc. v. Fort Worth & Western Ry. Co., 418 F.3d 535, 546 (5th Cir. 2005) (quoting
Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996)). Thus, where no factual
dispute exists, the district court may rule on a motion for a preliminary injunction
without an evidentiary hearing. Gittinger v. Ramos, 372 F. App’x 486, 489 (5th Cir.
2010) (“The magistrate judge’s acceptance of Gittinger’s version of the facts defeated
the need to hold an evidentiary hearing.”).

                                           4
                                     III.

     Accordingly,

     IT IS ORDERED that the motion for a temporary restraining order and a

preliminary injunction is DENIED.

     New Orleans, Louisiana, January 3, 2019.



                                    _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                      5
